Title: To Benjamin Franklin from Dumas, 7 December 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Amsterdam 7e. Decembe. 1780
C’est avec bien de la satisfaction que j’ai vu dans une de vos Lettres, que S. E. Mr. Adams vient de me communiquer, que non seulement vous êtes délivré de la Goutte, mais qu’elle vous a même laissé, en vous quittant, un surcroit de santé. Ainsi Soitil! pour le bien de l’Amérique, & pour le mien.

On m’assure, qu’outre le Courier parti pour Petersbourg avec la Résolution de L.h.p. pour accéder à la Neutralité armée, on en a dépêché d’autres aux Puissances belligérantes & neutres, pour leur communiquer cette résolution.
Ce n’est que depuis peu que L.h.p. ont communiqué aux Provinces le Mémoire insolent de Sir J. Y. Celle d’Hollde. a nommé un Committé, pour aviser sur la Réponse à y faire; & ce Committé ne se presse pas. Dans l’Intervalle, une Majorité des Villes d’hollde., excepté Dort & Harlem, a formé, & communiqué à Sir J. Y. une Résolution, où ils désavouent la conduite d’Amsterdam relativement au Traité éventuel projetté entre Mrs. W. Lee & De Neufville. Le but de cette Comédie est visiblement 1º de gagner du temps, en attendant que le Courier ait eu le temps d’arriver à Pétersbourg avec l’ordre aux Plénipes. de signer la Convention; & 2º d’ôter aux Angl. le prétexte d’attaquer la rep. à d’autre titre qu’en haîne de son accession. On assure que le R— de Pr—se [Roi de Prusse] se déclarera bientôt aussi, & que c’est lui qui a écrit si fortement à un grand personnage dans cette Rep., que ce dernier n’a plus osé prendre sur lui de traverser l’accession.
Daignez, Monsieur, quand vous écrirez au Congrès, vous souvenir de moi, & le disposer de donner un moment d’attention à mon sort, afin que je puisse mieux subsister & servir: car je m’apperçois, que je ne dois compter à cet égard sur l’appui de personne autre en Europe que Sur le vôtre. Je retournerai à la Haie dans 5 ou 6 jours. J’espere d’y recevoir vos Lettres & ordres concernant la Réclame du Vaisseau enlevé à Saba. Je crois que c’est le temps présentement de faire quelque démarche à ce sujet; En attendant que le Congrès en résolve une pareille pour les Vaisseaux & effets Am—— enlevés à St. Martin & pour un autre enlevé tout récemment à St. Eustache.

Je suis avec le plus respectueux attachement, Monsieur Votre très humble & très obeisst. Servitor
Dumas

Mr. Adams m’a communiqué la Lettre de Newport du 10 Oct. Je vais la publier avec quelques changemens necessaires. J’espere que vous aurez la bonté, Monsieur, de me faire parvenir aussi la relation détaillée, &c. de la trahison d’Arnold, dont vous faites mention à Mr. Adams.
Passy à Son Exc. Mr. B. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plenipe. des E. U. / Passy./.
